Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12, 14, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite, wherein the association rule specifies that articles identified by article identifiers A through M. It is unclear what articles are identified as A through M. The claims are also rejection as being indefinite. 
Claim 10 recites:
 The computer implemented method of claim 1, wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles, wherein the association rule specifies that
articles identified by article identifiers A through M tend to be acquired together, wherein the
examining includes for respective transactions of the set of transactions in which articles
identified by each of article identifiers A through M is acquired, identifying a latest acquired
article out of the articles identified by the article identifiers A through M, wherein the returning
and establishing an acquisition of an article identified by the certain article identifier as the predicted result of the sequence rule specifying the time sequenced premise and the predicted result.
	The claim recites that the sequence rule identifies most frequently a last article acquired. Further, the claim recites establishing an acquisition of an article identified by certain article identifier as the predicted result of the sequence rule specifying the time sequence premise and the predicted result. First, it is unclear what “establishing an acquisition of an article” means. It is unclear what whether the step establishing an acquisition or purchase of the article means that the user is provided with a method/step or opportunity to purchase the article or a transaction is performed by the user. Second, the claim recites establishing an acquisition of an article (any article) is identified by the sequence rule. However, the claim recites that the last article acquired is identified by the sequence rule. It is unclear if the article is the identified last article or any article but not identified by the sequence rule.  
Claim 11 recites:
The computer implemented method of claim 1, wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles, wherein the association rule specifies that articles identified by article identifiers A through M tend to be acquired together, wherein the examining includes for respective transactions of the set of transactions in which articles identified by each of article identifiers A through M is acquired, identifying a latest acquired article out of the articles identified by the article identifiers A through M, wherein the predicted result is that a certain user will acquire an article identified by a certain identifier, wherein the returning the sequence rule includes identifying which certain article identified by the certain article identifier of the article identifiers A through M is for the respective transactions of the set of transactions most frequently a last article acquired out of the articles identified by the article identifiers, and establishing an acquisition of an article identified by the certain article identifier as the predicted result of the sequence rule specifying the time sequenced premise and the predicted result, and establishing the acquisition of articles identified by article identifiers of identifiers A through M other than the certain article identifier as a premise of the sequence rule specifying the time sequenced premise and the predicted result, so that according to the returned sequence rule, there is predicted that an article identified by the certain article identifier will be acquired subsequently by the a user on the condition that articles identified by the article identifiers A through M other than the certain article identifier are acquired, wherein the action decision includes an action decision to prompt the user to acquire an article identified by the certain article identifier.
Claim 12:
 The computer implemented method of claim 1, wherein the timing data indicating a time
order of data items for the respective transactions of the set of transactions includes timing data
indicating a time order of acquisition of articles, wherein the association rule specifies that
articles identified by article identifiers A through M tend to be acquired together, wherein the
examining includes for respective transactions of the set of transactions in which articles
identified by each of article identifiers A through M is acquired, identifying a latest acquired
article out of the articles identified by the article identifiers A through M, wherein the predicted
result is that a certain user will acquire an article identified by a certain identifier, wherein the
returning the sequence rule includes identifying which certain article identified by the certain
article identifier of the article identifiers A through M is for the respective transactions of the set
of transactions most frequently a last article acquired out of the articles identified by the article
identifiers, and establishing an acquisition of an article identified by the certain article identifier
as the predicted result of the sequence rule specifying the time sequenced premise and the
predicted result, and establishing the acquisition of articles identified by article identifiers of
identifiers A through M other than the certain article identifier as a premise of the sequence rule
specifying the time sequenced premise and the predicted result, so that according to the returned
sequence rule, there is predicted that an article identified by the certain article identifier will be
acquired subsequently by the a user on the condition that articles identified by the article
identifiers A through M other than the certain article identifier are acquired, wherein the action
decision includes an action decision to prompt the user to acquire an article identified by the
certain article identifier, wherein the action decision further includes an action decision to
increase a radio signal strength of a radio signal transmission to the user.
Claim 14:
The computer implemented method of claim 1, wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles, wherein the association rule specifies that articles identified by article identifiers A through M tend to be acquired together, wherein the examining includes for respective transactions of the set of transactions in which articles identified by each of article identifiers A through M is acquired, identifying a latest acquired article out of the articles identified by the article identifiers A through M, wherein the predicted result is that a certain user will acquire an article identified by a certain identifier, wherein the returning the sequence rule includes identifying which certain article identified by the certain article identifier of the article identifiers A through M is for the respective transactions of the set of transactions most frequently a last article acquired out of the articles identified by the article identifiers, and establishing an acquisition of an article identified by the certain article identifier as the predicted result of the sequence rule specifying the time sequenced premise and the predicted result, and establishing the acquisition of articles identified by article identifiers of identifiers A through M other than the certain article identifier as a premise of the sequence rule specifying the time sequenced premise and the predicted result, so that according to the returned sequence rule, there is predicted that an article identified by the certain article identifier will be acquired subsequently by the a user on the condition that articles identified by the article identifiers A through M other than the certain article identifier are acquired, wherein the action decision includes an action decision to prompt the user to acquire an article identified by the certain article identifier,  wherein the action decision further includes an action decision to increase a radio signal strength of a radio signal transmission to the user, wherein the method includes recording the transaction dataset, wherein the recording includes receiving data from IOT sensors systems and client computer devices from users disposed at a plurality of different
enterprise venues, and processing received data received from the IOT sensors and the client
computer devices to associate acquisitions of articles to purchasing users performing the
acquisitions, wherein the data of a plurality of transactions of the transaction dataset includes
purchase transaction data, wherein the purchase transaction data includes for articles purchased,
timestamps specifying a time of acquisition of the article within an enterprise venue of the
plurality of enterprise venues by a purchasing user.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related performing association analysis on transaction dataset to determine association rule and return action decision. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The independent claims 1, 15 and 16 recite performing analysis (association), extracting transaction data, examining the data, returning a rule, monitoring activities and returning an action decision. 


If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for analyzing, extracting, examining, monitoring and returning rules and action decision. The claims as a whole merely describe how to generally apply the concept of analyzing data (to determine association within a transaction data) and determining association rule for making action decision. The processor in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing and analyzing data), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Maucorps (using an algorithm for determining the optimal number of visits; Digitech (organizing and manipulating 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of computer. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0001]-[0003]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-14 and 17-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al. (US 2018/0260268 A1).

Claims 1, 15, 16:
Madsen teaches performing an association analysis on a transaction dataset (event log)(to return an association rule), wherein the transaction dataset specifies data of a plurality of transactions, wherein respective transactions of the plurality of transactions include timing data indicating a time order of data items, wherein the association analysis is performed independent of the timing data indicating the time order of data items for the respective transactions of the
plurality of transactions (event log including frequent timeset of the items of the timeset)(see [0022]-[0022]);

items for respective transactions the set of transactions (identifying a sequence of event) (see [0022]-[0025]);
examining data of the transaction data to identify for respective transactions of the set of
transactions a certain data item of data items defining the respective transaction of the set of transactions, wherein the examining includes using the timing data indicating the time
order of data items for respective transactions of the set of transactions; returning a time ordered sequence rule specifying a time ordered premise and predicted result, wherein the time ordered sequence rule is in dependence on the examining (see [0023]-[0025]);
monitoring activities of a user for occurrence of a condition defining the premise of the
sequence rule; and returning an action decision in response an occurrence of the condition (see [0030], [0069]-[0072], [0077]).
Claim 2:
Madsen teaches wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles (see [0020]-[0022]).
Claims 5, 6, 18:
 Madsen teaches wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles, wherein the association rule specifies that articles identified by article identifiers A through M tend to be acquired together; words identified tend to be acquired together (product name) (see [0023]-[0025]);

Madsen teaches wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles, wherein the examining includes identifying a latest acquired article out of the articles identified by article identifiers; the latest acquired words  (product name) (see [0023]-[0025]);


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen and further in view of Mathis et al. (US 2016/0036931 A1).

Claims 3, 19:
 Madsen teaches wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles by patron users of an enterprise that provides articles. However, failed to explicitly teach wherein the action decision is an action decision to prompt a user to acquire an article of a certain classification located within a venue of the enterprise. Mathis teaches detecting events using event rules and specifying an action to prompt a user to acquire an article offer a discount, a chat session or prompt, modifying content etc.) (see [0032]-[0036], [0043], [0044]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Mathis’s action in Madsen’s event response in order to provide assistance or to entice the user to make a purchase. 
Claims 9, 10:
Mathis teaches wherein the examining includes for respective extracted transactions of the set of transactions provided by sentences in which words identified word identifiers A through M is included, identifying a latest acquired word out of the words identified by the word identifiers A through M, wherein the action decision is an action decision to present a prompt on a user interface of a display of a user, wherein the prompt prompts the user to enter the certain word into a user interface being used by the certain user; and establishing an acquisition of an article identified by the certain article identifier as the predicted result of the sequence rule specifying the time sequenced premise and the predicted result  (a chat session or prompt to provide assistance) (see [0032]-[0036], [0043], [0044]). 

Claim 11:
Mathis teaches and establishing an acquisition of an article identified by the certain article identifier as the predicted result of the sequence rule specifying the time sequenced premise and the predicted result, and establishing the acquisition of articles identified by article identifiers of identifiers A through M other than the certain article identifier as a premise of the sequence rule specifying the time sequenced premise and the predicted result (offer a discount, a chat session or prompt, modifying content etc.) (see [0032]-[0036], [0043], [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen and further in view of Official Notice.

Claims 4, 12: 
Madsen teaches The computer implemented method of claim 1, wherein the timing data indicating a time order of data items for the respective transactions of the set of transactions includes timing data indicating a time order of acquisition of articles, wherein the association rule specifies that articles identified by article identifiers A through M tend to be acquired together, wherein the examining includes for respective transactions of the set of transactions in which articles identified by each of article identifiers A through M is acquired, identifying a latest acquired article out of the articles identified by the article identifiers A through M, wherein the predicted result is that a certain user will acquire an article identified by a certain identifier, wherein the returning the sequence rule includes identifying which certain article identified by the certain article identifier of the article identifiers A through M is for the respective transactions of the set of transactions most frequently a last article acquired out of the articles identified by the article identifiers, and establishing an acquisition of an article identified by the certain article identifier as the predicted result of the sequence rule specifying the time sequenced premise and the predicted result, and establishing the acquisition of articles identified by article identifiers of identifiers A through M other than the certain article identifier as a premise of the sequence rule specifying the time sequenced premise and the predicted result, so that according to the returned sequence rule, there is predicted that an article identified by the certain article identifier will be acquired subsequently by the a user on the condition that articles identified by the article identifiers A through M other than the certain article identifier are acquired, wherein the action decision includes an action decision to prompt the user to acquire an article identified by the certain article identifier (see [0023]-[0025, 
Madsen/Mathis failed to teach wherein the action decision further includes an action decision to increase a radio signal strength of a radio signal transmission to the user. It would have been obvious to one of ordinary skill in the art at the time of the invention to include different action decision in Madsen/Mathis event response based on the merchant needs in order to perform different action for acquiring the identified article. 

Claims 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen and further in view of Bang et al. (US 2016/0034253 A1).

Claims 13, 14, 20:
Madsen failed to teach recording the transaction dataset, wherein the recording includes receiving data from IOT sensors systems and client computer devices from users disposed at a plurality of different enterprise venues, and processing received data received from the IOT sensors. Bang teaches a system including IoT device for collecting data through a sensor ([0088]-[0089]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include Bang’s IoT devices including sensor in Madsen’s sequence identifier in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688